California High-Yield Municipal Fund California Intermediate-Term Tax-Free Bond Fund California Long-Term Tax-Free Fund California Tax-Free Money Market Fund January 26, 2012 EXPLANATORY NOTE On behalf of the California High-Yield Municipal Fund, California Intermediate-Term Tax-Free Bond Fund, California Long-Term Tax-Free Fund and California Tax-Free Money Market Fund, each a series of American Century California Tax-Free and Municipal Funds (the “Trust”), and pursuant to Rule 497(c) under the Securities Act of 1933, as amended (the “Securities Act”), the purpose of this filing is to submit an interactive data file in the manner provided by Rule 405 of Regulation S-T and General Instruction C.3.(g) of Form N-1A. The interactive data file included as an exhibit to this filing relates to the prospectuses filed with the Securities and Exchange Commission on behalf of the Trust pursuant to Rule 497(c) under the Securities Act on January 5, 2012; such filing (Accession Number 00001437749-12-000157) is incorporated by reference into this Rule 497 Document. EXHIBIT LIST EXHIBIT NUMBER DESCRIPTION OF DOCUMENT Exhibit – 101.INS XBRL Instance Document Exhibit – 101.SCH XBRL Taxonomy Extension Schema Document Exhibit – 101.DEF XBRL Taxonomy Extension Definition Linkbase Document Exhibit – 101.LAB XBRL Taxonomy Extension Label Linkbase Document Exhibit – 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
